UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2320


KARIN KIRKSEY ZANDER,

                Plaintiff - Appellant,

          v.

SAXON MORTGAGE SERVICES, INC.; OCWEN FINANCIAL CORP.,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cv-01141-WO-JEP)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karin Kirksey Zander, Appellant Pro Se.        Cassandra Lauren
Crawford, Donald Richard Pocock, NELSON MULLINS RILEY &
SCARBOROUGH, LLP, Winston-Salem, North Carolina; Dennis Kyle
Deak, Whitney Sarah Waldenberg, TROUTMAN SANDERS, LLP, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Karin Kirksey Zander appeals from district court’s orders:

(1) dismissing her civil action asserting claims pursuant to the

Fair Credit Reporting Act and remanding her state law claims,

(2) denying her motion for default judgment, and (3) denying her

motions to amend the complaint and for reconsideration.                We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                 Zander

v. Saxon Mortg. Servs., Inc., No. 1:13-cv-01141-WO-JEP (M.D.N.C.

Aug. 26, 2014; Nov. 5, 2014; Nov. 6, 2014)                   We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2